TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00492-CR


Rodney Koerner, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF LLANO COUNTY, 33rd JUDICIAL DISTRICT

NO. CR4389, HONORABLE CHARLES J. HEARNE, JUDGE PRESIDING






Rodney Koerner perfected this pro se appeal, but the clerk's fee has not been paid and
the clerk's record has not been filed.  See Tex. R. App. P. 35.3(a).  The Clerk of this Court attempted
to contact appellant, but correspondence sent to his last known address was returned as
undeliverable.  The appeal is dismissed for want of prosecution.  See Tex. R. App. P. 37.3(b).



  
				Mack Kidd, Justice
Before Justices Kidd, Yeakel and Patterson
Dismissed for Want of Prosecution
Filed:   January 25, 2002
Do Not Publish